NUMBER 13-21-00358-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG



SANDRA KAY BOYD,                                                           Appellant,

                                          v.

STEVEN MICHAEL SPANN,                                                       Appellee.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.



                         ORDER OF ABATEMENT
               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This cause is before the Court on the record and appellant’s first amended brief.

Appellant’s brief was originally received on March 4, 2022; in response to a notice from
the Clerk of the Court addressing several defects in the brief, appellant filed a first

amended brief on March 16, 2022. However, upon review of the appellant’s amended

brief, we find that the brief contains numerous formal and substantive defects, and the

case has not been properly presented. See TEX. R. APP. P. 38.9(a),(b). In particular, the

brief (1) does not conform to the requirements of Texas Rule of Appellate Procedure Rule

9.9 as it contains sensitive data and requires such information to be redacted; (2) does

not state concisely and without argument the facts pertinent to the issues or points

presented as required by Rule 38.1(g); and (3) does not contain a clear and concise

argument for the contentions made, with appropriate citations to the authorities and to the

record as required by Rule 38.1(i).

       Appellant is hereby ordered to file a second amended brief with this Court that

complies with the above rules within twenty days from the date of this order.              In

accordance with Rule 38.1, the facts pertinent to the appeal and the issues and argument

presented in the brief must be clear and concise.

       If appellant files a second amended brief that fails to comply with this order of the

Court and the Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief. See id.

38.9(a). Under such circumstances, the Court may dismiss the appeal for want of

prosecution and appellant’s failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b),(c).

       Under the authority of Texas Rule of Appellate Procedure 38.9(a) and (b), we strike

appellant’s first amended brief and abate this matter to allow appellant to redraw her brief.


                                              2
This appeal will be reinstated upon the expiration of twenty days from the date of this

order, or the date that appellant’s second amended brief is filed, whichever occurs first.



                                                               PER CURIAM

Delivered and filed on the
23rd day of March, 2022.




                                             3